DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the communication filed on 12/06/2019 and the preliminary Amendment filed on the same day, in which claims 1-10 are canceled, new claims 11-14 are presented wherein claims 11-14 are recited in independent form. The present Application is a 371 of PCT/CN2018/090619 and claims foreign priority to CN-201710461611.X (certified copy received 12/06/2017) with a priority date of 06/16/2017.
Claim Objections

Claims 11-14 are objected to due to minor issues in the claims that need correction. Claims 11-14 recite the acronyms PDU and NAS without previously setting forth what each acronym stands for. In order to maximize clarity in the claims each acronym should be spelled out in each independent claim at first use in order to provide the maximum amount of clarity regarding the meaning of the limitation for each claim. The Examiner was able to ascertain the meaning from the specification, but such clarity should be added to the first use of the specified terms in each independent claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Non Patent Literature document “QoS message flows” to Huawei et al (cited by the Applicant in the IDS of 12/06/2019) (hereinafter d1) in view of Non Patent Literature document “Initiation of SDAP Entity” to Huawei et al (listed in Notice of References cited by the Examiner, copy of which is mailed herewith) (hereinafter d2).
 	 Regarding claim 11, as to the limitations “receiving a RRC message including a Data Radio Bearer, DRB, configuration which associates a DRB to a Service Data Adaptation Protocol, SDAP, entity, wherein, the SDAP entity is configured for a PDU session, and one or more DRBs are established for the PDU session, releasing the configured SDAP entity, if all DRBs associated to the SDAP entity are released, indicating, to a NAS layer, the SDAP entity is released for the PDU session” d1 discloses a SDAP entity which is configured for each individual PDU session, wherein multiple PDU sessions are established for one UE, the UE NAS is informed of the QoS flow maps to which SDAP entity; and then based on the RAN’s configuration, the UE AS determines the QoS flow to map to which DRB ID and associates the SDAP entity and the PDU 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details releasing the configured SDAP entity, if all DRBs associated to the SDAP entity are released, indicating, to a NAS layer, the SDAP entity is released for the PDU session as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to improve procedures regarding the detailed QoS message flows (see d2 section 1) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of improving improve procedures regarding the detailed QoS message flows with no undue experimentation, wherein both techniques were known and used as of the effective filing date, without changing the function thereof. It is also noted that many of the noted sections of d2 can equally be applied to the other limitations of the claims rejected under this section when d1 in view of d2 is considered as a whole and not individually. 
Regarding claim 12, as to the limitations “transmitting a configuration including a Data Radio Bearer, DRB, configuration which associates a DRB to a Service Data Adaptation Protocol, SDAP, entity, wherein, the SDAP entity is configured for a PDU session, one or more DRBs are established for the PDU session, and the RRC configuration causes a UE to: release the 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details releasing the configured SDAP entity, if all DRBs associated to the SDAP entity are released, indicating, to a NAS layer, the SDAP entity is released for the PDU session as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to improve procedures regarding the detailed QoS message flows (see d2 section 1) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to apply the known techniques of d2 to the implementation of d1 to yield the predictable result of improving improve procedures regarding the detailed QoS message flows with no undue experimentation, wherein both techniques were known and used as of the effective filing date, without changing the function thereof. It is also noted that many of the 
Regarding claim 13, as to the limitations “receive a message including a Data Radio Bearer, DRB, configuration which associates a DRB to a Service Data Adaptation Protocol, SDAP, entity, wherein, the SDAP entity is configured for a PDU session, and one or more DRBs are established for the PDU session, release the configured SDAP entity, if all DRBs associated to the SDAP entity are released, indicate, to a NAS layer, the SDAP entity is released for the PDU session” d1 discloses a SDAP entity which is configured for each individual PDU session, wherein multiple PDU sessions are established for one UE, the UE NAS is informed of the QoS flow maps to which SDAP entity; and then based on the RAN’s configuration, the UE AS determines the QoS flow to map to which DRB ID and associates the SDAP entity and the PDU session, using an identity of SDAP entity communicated to the RAN; including configuration of UL QoS flow to DRB mapping,  wherein the gNB indicates to the UE which the SDAP entity the configuration applies to. Additionally the UE is configured with an identity of SDAP entity when a PDU session is established (see d1 section 3.1) (i.e. receiving a message including a Data Radio Bearer, DRB, configuration which associates a DRB to a Service Data Adaptation Protocol, SDAP, entity, wherein, the SDAP entity is configured for a PDU session, and one or more DRBs are established for the PDU session). However, d1 does not appear to explicitly disclose “A user equipment, UE, comprising: a processing circuitry configured and/or programmed to:”, “receiving a RRC message”, “releasing the configured SDAP entity, if all DRBs associated to the SDAP entity are released, indicating, to a NAS layer, the SDAP entity is released for the PDU session” attention is directed to d2 which, in a similar field of endeavor of communication systems, teaches a system 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details releasing the configured SDAP entity, if all DRBs associated to the SDAP entity are released, indicating, to a NAS layer, the SDAP entity is released for the PDU session as taught by d2.  One of ordinary skill in the art as of the effective filing date would be motivated to combine the teaching of d1 and d2 to at least achieve any one of the plurality of desired results found throughout d2 including at least: to improve procedures regarding the detailed QoS message flows (see d2 section 1) as is suggested by d2.  D2 is related to d1 in a similar field of endeavor (wireless communication) and one of ordinary skill in the art before the effective filing date of the claimed invention would be 
Regarding claim 14, as to the limitations “transmit a configuration including a Data Radio Bearer, DRB, configuration which associates a DRB to a Service Data Adaptation Protocol, SDAP, entity, wherein, the SDAP entity is configured for a PDU session, one or more DRBs are established for the PDU session, and the RRC configuration causes a UE to: release the configured SDAP entity, if all DRBs associated to the SDAP entity are released, indicate, to a NAS layer, the SDAP entity is released for the PDU session” d1 discloses a SDAP entity which is configured for each individual PDU session, wherein multiple PDU sessions are established for one UE, the UE NAS is informed of the QoS flow maps to which SDAP entity; and then based on the RAN’s configuration, the UE AS determines the QoS flow to map to which DRB ID and associates the SDAP entity and the PDU session, using an identity of SDAP entity communicated to the RAN; including configuration of UL QoS flow to DRB mapping,  wherein the gNB indicates to the UE which the SDAP entity the configuration applies to. Additionally the UE is configured with an identity of SDAP entity when a PDU session is established (see d1 section 3.1) (i.e. receiving a message including a Data Radio Bearer, DRB, configuration which associates a DRB to a Service Data Adaptation Protocol, SDAP, entity, wherein, the SDAP entity is configured for a PDU session, and one or more DRBs are established for the PDU session). However, d1 does not 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system and/or method of d1 regarding wireless communication, to incorporate the details releasing the configured SDAP entity, if all DRBs associated to the SDAP entity are released, indicating, to a NAS layer, the SDAP entity is released for the PDU session as taught by d2.  One of ordinary skill in the art as of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200037386 A1 to PARK; Sangmin et al. discloses creating a new session or manage /release an existing session in a SM NAS layer or a sublayer of the UE, the SM NAS message can be generated. A MM NAS layer of the UE describes/adds additional information (e.g., information such as PDU session ID, DNN and/or S-NSSAI, etc.) to the SM NAS message and encapsulates the SM NAS message. The encapsulated SM NAS message may be an extended form of a SM message or may be a MM/RM message such as MM NAS transport.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NATHAN S TAYLOR/Primary Examiner, Art Unit 2643